DETAILED ACTION
This action is responsive to the communications filed on 3/17/2021 and the preliminary amendments filed on 10/26/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The two terminal disclaimers filed on 1/13/2022 disclaiming the terminal portion of any patent granted on this application have been reviewed and are accepted.  Said terminal disclaimers have been recorded.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claim 21; the present invention is directed to a receiver, comprising: a demodulator configured to down convert and sample a received continuous-time signal to obtain a received discrete-time baseband signal and over sample the received discrete-time baseband signal, where the received discrete-time baseband signal includes at least one of a timing offset (TO) and a carrier frequency offset (CFO); a decoder configured to decode a plurality of decoded information bits from the received discrete-time baseband signal by: determining an estimated TO for the received discrete-time baseband signal to identify a received symbol; determining a plurality of zeros of a z-transform of the received symbol; identifying zeros from the plurality of zeros that encode received bits by identifying and correcting a fractional rotation in the plurality of zeros resulting from the CFO; and decoding the plurality of 
	Where the closest prior art of record, Weaver (USPN 4,802,222: previously cited), shows a similar invention directed to a method of a communication system including a transmitting device/method and a receiving device/method, where the digital baseband data bits are encoded at the transmitting device into permissible zeroes of a Z-transform by a compression filter (e.g. compression filter 30/204 of figs. 2, 5, and/or 14) which are modulated and transmitted across a channel to the receiving device which demodulates/decodes the encoded zeroes at a reconstruction filter 70/240 of figs. 2, 5, and/or 14) to recover and output the data.
	However, the prior art of record (including but not limited to the Weaver reference), fails to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations, as addressed below (with emphasis added):

21.	A receiver, comprising: 
	a demodulator configured to down convert and sample a received continuous-time signal to obtain a received discrete-time baseband signal and over sample the received discrete-time baseband signal, where the received discrete-time baseband signal includes at least one of a timing offset (TO) and a carrier frequency offset (CFO);
	a decoder configured to decode a plurality of decoded information bits from the received discrete-time baseband signal by:
		determining an estimated TO for the received discrete-time baseband signal to identify a received symbol; 
determining a plurality of zeros of a z-transform of the received symbol;
		identifying zeros from the plurality of zeros that encode received bits by identifying and correcting a fractional rotation in the plurality of zeros resulting from the CFO; and
		decoding the plurality of decoded information bits based upon a plurality of received bits using a cycling register code (CRC).

The Examiner notes that the entirety of each independent claim is the subject matter that renders each of the independent claims allowable, not solely the emphasized limitations above (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding independent/parent claim(s) (and/or their own respectively required limitations).  Claims 21-40 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 21-40 are allowed (as previously addressed). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.

James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        1/14/2022